           Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN SHAFFER                                  :
     Plaintiff,                                :
                                               :
      v.
                                               :   Civil Action No. 2:20-cv-3415
                                               :
PENNSBURY SCHOOL DISTRICT
                                               :
     Defendant.
                                               :   JURY TRIAL DEMANDED
                                               :
                                               :
                                               :

 DEFENDANT PENNSBURY SCHOOL DISTRICT’S ANSWER WITH AFFIRMATIVE
               DEFENSES TO PLAINTIFF’S COMPLAINT


       Defendant, Pennsbury School District (“the District”), by and through its counsel, Sweet,

Stevens, Katz & Williams, LLP, presents the following Answer to Plaintiff’s Complaint, and

avers as follows:

                       I.     PARTIES, JURISDICTION & VENUE

1.     Admitted upon information and belief.

2.     Admitted.

3.     Admitted.

4.     Admitted.

5.     Admitted.

6.     Admitted in part, denied in part. The District admits that Plaintiff filed Charge No. 530-

       2020-02034 with the Equal Employment Opportunity Commission (“EEOC”) on or about

       February 9, 2020, and that the Charge was “amended” on or about April 13, 2020.

       However, the allegations in paragraph 6 stating that both filings were “timely” are legal
        Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 2 of 11




      conclusions and therefore denied. By way of further answer, both filings contained

      allegations outside of the EEOC’s statute of limitations.

7.    Denied as a conclusion of law.

8.    Denied as a conclusion of law.

9.    Admitted.

10.   Denied as a conclusion of law.



                             II.     FACTUAL ALLEGATIONS

11.   Admitted.

12.   Denied. Plaintiff’s work performance has been characterized as either “proficient” or

      “distinguished.”

13.   Admitted.

14.   Admitted.

15.   Admitted.

16.   Denied as a conclusion of law.             By way of further answer, in or around late

      February/early March of 2019, seven (7) out of twelve (12) of the Kindergarten through

      Fifth Grade teachers in Fallsington Elementary School requested that they be transferred

      to a different school within the District for the 2019-2020 School Year. On March 5,

      2019, shortly after the transfer list was published, Plaintiff sent out an email to the staff in

      Fallsington Elementary School specifically referencing the requests for transfer.

              Michele Spack, District Director of Elementary Education, was copied on this

      email. Three days later, Plaintiff sent another email entitled “Bus Ticket: You’re Invited

      on My Bus” which specifically stated, “For those of you who are not interested in




                                             2
 Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 3 of 11




“Rollin’ with PAWS-itivity,” you have my commitment to continue to support you as

your building principal and my sincerest hope that you will reconsider.              I also

respectfully request that you refrain from spreading negativity throughout our learning

community. You have “full ownership over your feelings” and a right to feel however

you choose. Please allow others to make their own decisions.” Ms. Spack was also

copied on the March 8, 2019 Email.

       On March 20, 2019, Ms. Spack met with Plaintiff regarding the “Energy Bus”

email. During the meeting, Ms. Spack asked Plaintiff if he thought that the email could

have been misconstrued as divisive toward the teachers who requested transfers. Plaintiff

did not think so, and he noted that District teachers, pursuant to their Collective

Bargaining Agreement, are entitled to request transfers.

       On or about April 4, 2019, leaders of the Pennsbury Education Association (the

District’s Teachers’ Union), contacted District Human Resources Director, Bettie Ann

Rarrick and requested a meeting regarding the work environment at Fallsington

Elementary School.     The Association’s leaders explained that a culture of fear and

intimidation existed at Fallsington Elementary. They also explained that Staff (both

teachers who requested a transfer from Fallsington and teachers who did not) was afraid

to make recommendations regarding the students because of how Plaintiff would respond

if he disagreed.   Plaintiff would also make belittling, sarcastic, and condescending

comments to staff, and he would use his EEOC Charge as a form of intimidation against

staff who disagreed with him (or staff who Plaintiff felt were challenging his authority).

       As a result of the meeting with the Education Association, Ms. Rarrick and Ms.

Spack started to investigate the concerns brought to their attention. Ms. Rarrick and Ms.




                                     3
 Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 4 of 11




Spack met with Fallsington Elementary Staff Members on or about April 24, 2019, to

address the concerns raised by the Association earlier in the month.          During these

meetings, one of the interviewees shared a concern related to Plaintiff’s interaction with a

Student at Fallsington Elementary on April 15, 2019.         Specifically, the interviewee

explained that another employee witnessed Plaintiff screaming at and grabbing a

Kindergarten student, B.M., by the arm. Ms. Spack and Ms. Rarrick followed-up with

the employee who actually saw Plaintiff grab the Student, and the employee confirmed

what she saw. Ms. Rarrick shared this information with District Solicitor, Peter Amuso.

Solicitor Amuso reviewed the District’s obligations, pursuant to Pennsylvania’s Child

Protective Services Law, with Ms. Rarrick and Ms. Spack.

       On May 3, 2019, Ms. Spack and Ms. Rarrick called Childline to confirm whether

this accusation was required to be reported to Childline. Childline confirmed that Ms.

Spack and Ms. Rarrick were required to report it, and so they reported the information

conveyed to them by the Fallsington employees regarding Plaintiff grabbing B.M. Ms.

Spack and Ms. Rarrick then met with Plaintiff on May 6, 2019, regarding his interaction

with B.M. on April 15th. Plaintiff was permitted to have counsel and “Supervisors and

Administrators of the Pennsbury School District” (known as “PASA”) representation

during the meeting. The District permitted District Director of Special Education, Sherri

Morett, to serve as Plaintiff’s PASA representation during the meeting even though Ms.

Morett was not a PASA Member herself. Solicitor Amuso also attended the meeting via

phone. During the meeting, Ms. Rarrick and Ms. Spack explained what information they

had regarding B.M. They also made it clear that Plaintiff was under no obligation to

provide an immediate response. Finally, they told Plaintiff that he would be placed on




                                     4
       Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 5 of 11




      paid administrative leave pending the conclusion of law enforcement’s investigation.

      Ms. Rarrick and Ms. Spack continued to interview Fallsington Elementary School

      teachers and staff regarding the complaints shared by the Association in April of 2019,

      and many if not all of the Association’s complaints were confirmed.             Local law

      enforcement did not conclude its investigation of the allegations regarding B.M. until

      July 2, 2019-the day after Plaintiff resigned.

17.   Denied as a conclusion of law.

18.   Denied. Dr. Gretzula has never stated that he would “clean house” and “get rid of anyone

      who filed an EEOC complaint.” By way of further answer, Dr. Gretzula does not possess

      the unilateral authority to “get rid” of Plaintiff. Any disciplinary action taken against

      Plaintiff, up to and including formal dismissal, would be voted upon by the District’s

      Board of School Directors.

19.   Denied. Dr. Gretzula never stated this to the Board of School Directors or anyone else.

      By way of further answer, any discussions between and amongst Administration, Board

      of School Directors, and their counsel are protected by the Attorney-Client privilege.

20.   Denied. Dr. Gretzula never stated this to anyone.

21.   Denied. Mr. Waldorf has never stated that he would “support Dr. Gretzula’s retaliation.”

      By way of further answer, any discussions between and amongst Administration, Board

      of School Directors, and their counsel are protected by the Attorney-Client privilege.

22.   Denied as stated. By way of further answer, on or about April 4, 2019, leaders of the

      Pennsbury Education Association (District’s Teachers’ Union), contacted District Human

      Resources Director, Bettie Ann Rarrick and requested a meeting regarding the work

      environment at Fallsington Elementary School. The Association’s leaders explained that




                                            5
 Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 6 of 11




a culture of fear and intimidation existed at Fallsington Elementary. They also explained

that Staff (both teachers who requested a transfer from Fallsington and teachers who did

not) was afraid to make recommendations regarding the students because of how Plaintiff

would respond if he disagreed.      Plaintiff would also make belittling, sarcastic, and

condescending comments to staff, and he would use his EEOC Charge as a form of

intimidation against staff who disagreed with him (or staff who Plaintiff felt were

challenging his authority).

       As a result of the meeting with the Education Association, Ms. Rarrick and Ms.

Spack started to investigate the concerns brought to their attention. Ms. Rarrick and Ms.

Spack met with Fallsington Elementary Staff Members on or about April 24, 2019, to

address the concerns raised by the Association earlier in the month.          During these

meetings, one of the interviewees shared a concern related to Plaintiff’s interaction with a

Student at Fallsington Elementary on April 15, 2019.         Specifically, the interviewee

explained that another employee witnessed Plaintiff screaming at and grabbing a

Kindergarten Student, B.M., by the arm. Ms. Spack and Ms. Rarrick followed-up with

the employee who actually saw Plaintiff grab the Student, and the employee confirmed

what she saw. Ms. Rarrick shared this information with District Solicitor, Peter Amuso.

Solicitor Amuso reviewed the District’s obligations, pursuant to Pennsylvania’s Child

Protective Services Law, with Ms. Rarrick and Ms. Spack.

       On May 3, 2019, Ms. Spack and Ms. Rarrick called Childline to confirm whether

this accusation was required to be reported to Childline. Childline confirmed that Ms.

Spack and Ms. Rarrick were required to report it, and so they reported the information

conveyed to them by the Fallsington employees regarding Plaintiff grabbing B.M. Ms.




                                     6
       Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 7 of 11




      Spack and Ms. Rarrick then met with Plaintiff on May 6, 2019, regarding his interaction

      with B.M. on April 15th. Plaintiff was permitted to have counsel and “Supervisors and

      Administrators of the Pennsbury School District” (known as “PASA”) representation

      during the meeting. The District permitted District Director of Special Education, Sherri

      Morett, to serve as Plaintiff’s PASA representation during the meeting even though Ms.

      Morett was not a PASA Member herself. Solicitor Amuso also attended the meeting via

      phone. During the meeting, Ms. Rarrick and Ms. Spack explained what information they

      had regarding B.M. They also made it clear that Plaintiff was under no obligation to

      provide an immediate response. Finally, they told Plaintiff that he would be placed on

      paid administrative leave pending the conclusion of law enforcement’s investigation.

      Ms. Rarrick and Ms. Spack continued to interview Fallsington Elementary School

      teachers and staff regarding the complaints shared by the Association in April of 2019,

      and many if not all of the Association’s complaints were confirmed.            Local law

      enforcement did not conclude its investigation of the allegations regarding B.M. until

      July 2, 2019.

23.   Denied. See, the District’s Answer to paragraphs 16 and 22 supra.

24.   Denied. See, the District’s Answer to paragraphs 16 and 22 supra.

25.   Denied. See, the District’s Answer to paragraphs 16 and 22 supra. By way of further

      answer, Dr. Gretzula did not participate in the investigation or interviews related to the

      employee complaints made against Plaintiff or the investigation related to the incident

      involving B.M.

26.   Denied. See, the District’s Answer to paragraphs 16 and 22 supra.

27.   Denied. See, the District’s Answer to paragraphs 16 and 22 supra.




                                          7
        Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 8 of 11




28.   Admitted. By way of further answer, Plaintiff was cleared of any wrongdoing on July 2,

      2019, the day after Plaintiff announced his resignation from the District.

29.   Denied. See, the District’s Answer to paragraphs 16 and 22 supra.

30.   Denied. Dr. Gretzula did not participate in the investigation or interviews related to the

      employee complaints made against Plaintiff or the investigation related to the incident

      involving B.M. By way of further answer, Dr. Gretzula did not possess the unilateral

      authority to discipline or discharge Plaintiffs.

31.   Denied.

32.   Denied. Upon reasonable investigation, Defendant lacks the knowledge or information

      sufficient to form a belief as to the truth of the allegations in paragraph 32 regarding what

      Plaintiff did or did not fear, therefore, those allegations are denied.

33.   Admitted in part, denied in part. The District admits that Plaintiff resigned from the

      District. Upon reasonable investigation, Defendant lacks the knowledge or information

      sufficient to form a belief as to the truth regarding the remaining allegations in paragraph

      33, therefore, those allegations are denied.

34.   Denied as a conclusion of law.

35.   Denied as a conclusion of law. By way of further answer, See, the District’s Answer to

      paragraphs 16 and 22 supra.

36.   Denied.

      a. Denied.

      b. Denied.

      c. Denied.

      d. Denied.




                                             8
         Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 9 of 11




       e. Denied.

       f. Denied; and

       g. Denied.



COUNT I:       RETALIATION

37.    Defendant incorporates by reference the answers in Paragraphs 1-36.

38.    Denied as a conclusion of law.

39.    Denied as a conclusion of law.

40.    Denied as a conclusion of law.

41.    Denied as a conclusion of law.

42.    Denied as a conclusion of law.

43.    Denied as a conclusion of law.

44.    Denied as a conclusion of law.

       WHEREFORE, in fully answering Plaintiff’s Complaint, the Pennsbury School District

respectfully requests for this Honorable Court to enter judgment in its favor and against the

Plaintiff, award Defendant its costs incurred herein and reasonable attorneys’ fees, and to grant

the Pennsbury School District all other relief to which it may be entitled.



COUNT II: PHRA

45.    Defendant incorporates by reference the answers in Paragraphs 1-44.

46.    Denied as conclusions of law.

47.    Denied as conclusions of law.




                                             9
        Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 10 of 11




       WHEREFORE, in fully answering Plaintiff’s Complaint, the Pennsbury School District

respectfully requests for this Honorable Court to enter judgment in its favor and against the

Plaintiff, award Defendant its costs incurred herein and reasonable attorneys’ fees, and to grant

the Pennsbury School District all other relief to which it may be entitled.



                                              Respectfully submitted,

                                              SWEET, STEVENS, KATZ & WILLIAMS LLP


Dated: September 15, 2020             By:     /s/ Justin D. Barbetta
                                              Justin D. Barbetta, Esquire, PA318221
                                              331 Butler Avenue, Post Office Box 5069
                                              New Britain, Pennsylvania 18901
                                              Telephone: (215) 345-9111
                                              Facsimile: (215) 348-1147

                                              Attorney for Defendant,
                                              Pennsbury School District




                                             10
        Case 2:20-cv-03415-GAM Document 4 Filed 09/15/20 Page 11 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN SHAFFER,                             :
                     Plaintiff             :      Civil Action No. 2:20-cv-03415-GAM
                                           :
              v.                           :      The Honorable Gerald A. McHugh
                                           :
PENNSBURY SCHOOL DISTRICT,                 :      Trial by Jury Demanded
              Defendant                    :

                                 CERTIFICATE OF SERVICE

        Undersigned counsel for Defendant, Pennsbury School District, hereby certifies that a
true and correct copy of the foregoing Answer with Affirmative Defenses to Plaintiff’s
Complaint was served electronically through the court’s online filing system upon counsel of
record.

                                    SWEET, STEVENS, KATZ & WILLIAMS LLP


Date: September 15, 2020     By:            /s/ Justin D. Barbetta
                                    Justin D. Barbetta, Esquire – PA 318221
                                    331 East Butler Avenue, POB 5069
                                    New Britain, Pennsylvania 18901
                                    (215) 345-9111

                                    Counsel for Defendant,
                                    Pennsbury School District
